       Case 7:08-cv-00302 Document 171 Filed on 09/21/21 in TXSD Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

    UNITED STATES OF AMERICA           §
                                       §
                       Plaintiff,      §
                                       §
    v.                                 §                  CASE NO.      7:08-CV-302
                                       §
    0.094 ACRES OF LAND, MORE OR LESS, §
    SITUATED IN HIDALGO COUNTY,        §
    TEXAS; AND EDIBERTO B. REYNA, JR., §
    ET AL.                             §
                                       §
                      Defendant.       §


                                  NOTICE TO THE COURT

        The Plaintiff, United States of America (“United States”), files this Notice in response to

the Court’s September 16, 2021 Order. 1

                               CLARIFICATION OF F&A OFFICER

     1. On September 15, 2021, the United States and Defendant, Pamela Rivas (hereinafter, “the

        Parties”) filed a Stipulation for Revestment and Motion for Entry of Final Judgment. 2 In

        said stipulation, the parties requested, among other things, distribution of “the remaining

        sum of $23,350.00, with accrued interest, payable to the order of ‘F&A Officer, USAED,

        Fort Worth,’ with the check referencing ‘Tract Nos. RGV-MCS-1004, 1004E-1, 1004E-2,

        1004E-3, 1005-2, 1107, 1108, 1108-2, and 1108-3.’” 3

     2. On September 16, 2021, the court issued an order denying the Parties’ motion for final

        judgment at this time because “the parties offer no information about the officer’s name,



1
        Dkt. No. 169
2
        Dkt. No. 168
3
        Id. at 5 ¶ 11.C.


                                            Page 1 of 4
      Case 7:08-cv-00302 Document 171 Filed on 09/21/21 in TXSD Page 2 of 4




        address, or any other information that the Court may use to intelligibly instruct the Clerk

        of the Court with respect to transmission of this payment.” 4 Thus, the Court ordered the

        Parties (or the United States singly) to file a notice by September 22, 2021 “elaborating

        upon the ‘F&A Officer, USAED, Fort Worth’ and providing the Court with intelligible

        information by which the Court may ensure that payment is made to the proper recipient.” 5

    3. The phrase “F&A Officer, USAED, Fort Worth” is short for “Finance and Accounting

        Officer, U.S. Army Engineer District, Fort Worth.” Because this “F&A Officer” may

        change between the time the motion is filed and the time the order is signed by the Court,

        the United States has generally requested that checks be made payable to the position, not

        the individual.

    4. The United States has previously utilized the same “F&A Officer, USAED, Fort Worth”

        designation in other border fence cases before this Court, and other courts, when certain

        funds are to be returned to the United States. 6 Once the Clerk’s Office disburses the

        physical check to “F&A Officer, USAED, Fort Worth,” the U.S. Attorney’s Office-

        Southern District of Texas-Brownsville Division accepts the check and mails it to the “U.S.

        Army Corps of Engineers, Real Estate Division (ATTN: KILEY ROSENSTIEL) 819

        Taylor Street, Room 2A06 Fort Worth, Texas 76102.”

    5. To answer the Court’s specific question, the current Finance and Accounting Officer for

        the U.S. Army Engineer District, Fort Worth, is: Charanne Marshall, Finance and




4
         Dkt. No. 169
5
         Id.
6
         See e.g., Agreed Motion to Disburse Funds (Dkt. 13, Civil No. 1:18-cv-281); Order (Dkt. 14, Civil No. 1:18-
cv-281); Joint Stipulation of Dismissal and Agreement to Disburse Funds (Dkt. 38 at 2, Civil No. 7:20-cv-026); Order
(Dkt. 39 at 2, Civil No. 7:20-cv-026)).


                                                   Page 2 of 4
 Case 7:08-cv-00302 Document 171 Filed on 09/21/21 in TXSD Page 3 of 4




   Accounting Officer, USACE, Fort Worth District, P.O. Box 17300, Room 3A37, Fort

   Worth, TX 76102.

6. However, for the reasons stated above, the United States respectfully renews its request

   that the remaining sum of $23,350.00, with accrued interest, still be made payable to the

   position: “F&A Officer, USAED, Fort Worth,” with the check referencing “Tract Nos.

   RGV-MCS-1004, 1004E-1, 1004E-2, 1004E-3, 1005-2, 1107, 1108, 1108-2, and 1108-3.”

   Defendant, Pamela Rivas, is unopposed to this request.

                                               Respectfully submitted,

                                               JENNIFER B. LOWERY
                                               Acting United States Attorney
                                               Southern District of Texas

                                          By: s/ Alexander N. DerGarabedian_______
                                              ALEXANDER N. DERGARABEDIAN
                                              Assistant United States Attorney
                                              Southern District of Texas No. 3381593
                                              New York Bar No. 5103577
                                              1701 W. Bus. Highway 83, Suite 600
                                              McAllen, TX 78501
                                              Telephone: (956) 618-9380
                                              Facsimile: (956) 618-8016
                                              E-mail: alexander.dergarabedian@usdoj.gov
                                              Lead Attorney for Plaintiff

                                        By:    s/ Christopher D. Pineda
                                               CHRISTOPHER D. PINEDA
                                               Assistant United States Attorney
                                               S.D. Tex. No. 1055715
                                               Texas Bar No. 24070420
                                               600 E. Harrison, Suite 201
                                               Brownsville, Texas 78520
                                               (956) 548-2554/Fax: (956) 548-2775
                                               Email: Christopher.Pineda@usdoj.gov




                                      Page 3 of 4
     Case 7:08-cv-00302 Document 171 Filed on 09/21/21 in TXSD Page 4 of 4




                             CERTIFICATE OF CONFERENCE

       I certify that I conferred with Defendant’s counsel, Ricky Garza, regarding this notice, and

he is unopposed.

                                                      s/ Christopher D. Pineda
                                                      CHRISTOPHER D. PINEDA
                                                      Assistant United States Attorney


                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was sent to all counsel of record via the court enabled

electronic filing system on September 21, 2021.

                                                      s/ Christopher D. Pineda
                                                      CHRISTOPHER D. PINEDA
                                                      Assistant United States Attorney




                                            Page 4 of 4
